NUMBER 13-12-00240-CR

                             COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI – EDINBURG


GEORGE GARZA A/K/A
GEORGE OSBORNE,                                                       Appellant,


                                             v.

THE STATE OF TEXAS,                                                    Appellee.


                  On appeal from the 319th District Court
                        of Nueces County, Texas.


                           MEMORANDUM OPINION

  Before Chief Justice Valdez and Justices Benavides and Longoria
           Memorandum Opinion by Chief Justice Valdez

      By one issue, appellant, George Garza a/k/a George Osborne, appeals the trial

court’s denial of his motion to suppress. We reverse and remand.
                                         I.        BACKGROUND

         Appellant was driving his vehicle in Corpus Christi, Texas when he was stopped

for a traffic violation by Officer Allen Dial, who is assigned as a K-9 Officer with the

police department.        After Officer Dial’s K-9 alerted him that the appellant’s vehicle

contained drugs, ten grams of cocaine were located in appellant’s vehicle. Appellant

was arrested and charged with possession of cocaine in an amount of four grams or

more but less than 200 grams. See TEX. HEALTH & SAFETY CODE ANN. § 481.115 (West

2010).

         During the pendency of his case, appellant filed several motions including a

motion to dismiss for want of a speedy trial, a motion for Brady material, a motion to list

witnesses and request criminal histories, a motion to disclose expert witnesses, and a

motion to suppress the evidence.1 The trial court granted appellant’s motion for Brady

material on December 1, 2011.                 It is clear from the record that the trial court also

granted appellant’s motions to list witnesses and disclose expert witnesses.2

         On February 16, 2012, the trial court held a hearing on appellant’s motion to

suppress. The State presented testimony from Officer Dial and a video of appellant’s

encounter with Officer Dial. Appellant presented testimony from Jerry Potter, an expert

on narcotic detector dogs. After both sides rested, the trial court stated that it would rule

on the motion to suppress after viewing the video admitted into evidence. The trial court

indicated that it would consider the motion to suppress and the cases cited therein when

         1
          Appellant did not request a hearing on his motion to dismiss and no hearing was held. There is
no ruling on that motion in the record.
         2
           The signed order dated December 1, 2011, is located in the Clerk’s record; however, the trial
court did not indicate within the order by checking off whether it was granting or denying the motion. It is
clear from the record that the trial court granted appellant’s motions, because the trial court documented
in its docket sheet that it had granted appellant’s “motions” on December 1, 2011.


                                                         2
determining whether to grant or deny the motion. The trial court did not sign an order

denying appellant’s motion to suppress.

       On March 22, 2012, pursuant to a plea bargain agreement with the State,

appellant pleaded guilty to possession of cocaine in an amount of four grams or more

but less than 200 grams, a second-degree felony enhanced to a first-degree felony

upon appellant’s plea of “true” to a prior felony conviction. The trial court followed the

plea agreement and sentenced appellant to seven years’ incarceration. On March 22,

2012, the trial court certified appellant’s right to appeal “matters raised by written motion

filed and ruled on before trial and not withdrawn or waived.” This appeal followed.

                              II. THE SUPPRESSION HEARING

       Officer Dial testified that he is assigned as a K-9 officer with the Corpus Christi

Police Department and that his primary duties include being a K-9 handler. Officer Dial

stated that he is “not out on the streets anymore making patrol calls and things of that

nature.” Officer Dial’s dog is named Kallen and is a Dutch Shepherd. According to

Officer Dial, Kallen has received “extensive” training and is certified by the National

Narcotic Detector Dog Association to detect marijuana, cocaine, methamphetamine,

and heroin. Officer Dial thought that Kallen received her last certification in June 2011.

       On January 26, 2011, Officer Dial received a call from narcotics officers

regarding an investigation they were conducting of a vehicle. The narcotics officers told

Officer Dial that they suspected that the vehicle “might be . . . . doing some kind of

narcotics transactions.” Officer Dial “was given information about where this vehicle

was traveling,” and he “got behind the vehicle.” On cross-examination, Officer Dial

acknowledged that his report did not mention that narcotics agents had called him and



                                                 3
asked for assistance in making the stop of appellant’s vehicle. However, Officer Dial

explained that at the time, he did not believe that it was important for him to document

such facts within the report.

        Officer Dial testified that he observed that the driver of the vehicle he was told to

pursue changed lanes without turning on his turn signal. Officer Dial stated that he

initiated a traffic stop of the vehicle because appellant committed the offense of “not

signaling [continuously for] 100 feet of a lane change.” On cross-examination, Officer

Dial explained that it was his intention to stop the vehicle, which was suspected of

carrying narcotics, after he observed a traffic violation. Officer Dial stated, “I’m not

denying, sir, that it’s a pretext stop. It was a pretext stop.” Officer Dial denied that

anyone indicated that they wanted to search appellant’s vehicle.3

        Officer Dial testified that appellant told him that his name was “George Garza.”

On cross-examination, Officer Dial agreed with defense counsel that he initially asked

appellant “about his residence and where he lives, where he’s been, where he’s going,

where he’s coming from.” When asked if those questions had anything to do with the

purpose of the traffic stop—investigating the alleged illegal lane change—Officer Dial

replied, “No.” Officer Dial agreed that after appellant answered these questions, he told

appellant that he was not going to issue a ticket for the alleged traffic violation.

        Officer Dial did not agree with defense counsel that the purpose of the traffic stop

ended at this point in the encounter. Officer Dial testified that it is common practice for

an officer conducting a traffic stop to make sure that the person’s information is

“correct,” that the person does not have a warrant, and that everything on the driver’s

        3
        On cross-examination, Officer Dial testified that he did not document within his report that two
unmarked narcotics units arrived at the location of the stop during his detention of appellant.


                                                       4
license is correct and at this point of the encounter, he had not done so. Officer Dial

testified that he then went back to his vehicle and ran the name he was given, which

came back “clear.” On re-direct examination, Officer Dial testified that he “runs” a

person’s information through his “information channels” even when he does not intend

to give out a ticket. Officer Dial does this in order to “make sure that [the person does

not] have any kind of warrant, to make sure [the] driver’s licenses are clear and valid.”

Officer Dial agreed with defense counsel that the dispatcher told him there were no

warrants for the person he stopped.4 On direct-examination, Officer Dial stated that

when he “ran” that name and date of birth, he discovered that “George Garza” did not

have a criminal history.

        While in his vehicle after hearing from dispatch that appellant was “clear,” Officer

Dial received a phone call from one of the narcotics agents. The video recorded Officer

Dial informing the agent that appellant did not have a criminal history and asking

whether “George Garza” is their guy. Officer Dial agreed with defense counsel that at

this point of the encounter, he had no reason to suspect that “George Garza” was not

appellant’s legal name.

        On cross-examination, Officer Dial testified that once he discovered that there

were no outstanding warrants, he went back to “the passenger’s side first, and [he]

asked [appellant] a few more questions.” When defense counsel asked if that had

anything to do with the purpose of the traffic stop, Officer Dial responded, “It does, sir,

because I think I’m still looking at the insurance papers and making sure that the


        4
          The video recording of the encounter shows that after the dispatcher informs Officer Dial that
there are no warrants, Officer Dial does not allow appellant to leave the scene, stays in his vehicle for a
few minutes, and takes a call from a narcotics agent.


                                                        5
insurance—the V.I.N. that’s on the insurance papers matches up with the V.I.N. on the

vehicle.”5

        The video shows that when Officer Dial went back to appellant’s vehicle, he

asked questions regarding the purchase of the vehicle and the paperwork. Officer Dial

asked appellant if he had purchased his vehicle “about” one week prior to the stop.

Appellant responded that he had. Officer Dial then asked appellant if the insurance is

for the vehicle he is driving and if the vehicle identification number matches. Appellant

responded, “Yes.” Officer Dial then appears to look at the stickers on the vehicle’s

windshield.     At this point, Officer Dial asked appellant to step out of the vehicle;

appellant complied.        Officer Dial testified that he believed that he had reasonable

suspicion at this point of the encounter due to appellant’s nervousness and “the totality

of the circumstances.”

        When asked to explain his reason for considering appellant’s alleged

nervousness suspicious, Officer Dial stated that appellant’s nervousness “appeared to

be above” the nervousness demonstrated by individuals who are simply nervous about

being stopped by a police officer. Officer Dial explained, “He was even more nervous.

He was looking from side to side. He appeared a little more nervous than the normal

person that you stop on a traffic violation.” Officer Dial claimed that appellant’s nervous

state “indicated” to him that appellant could have been hiding something. When asked

if there were any other things that caused him to think that appellant was nervous or

apprehensive, Detective Dial said:



        5
         Although it is not included in the record whether the vehicle identification numbers matched, the
video shows Officer Dial returning the paperwork to appellant.


                                                        6
               He was—it looked like when I was back at my unit running—
        running him on the information channel, it looked like he was going above
        and beyond—like hanging his arm out the window trying to act like he was
        calm when he really wasn’t. I had told him already that I was not going to
        issue him a citation.

              Usually if all a person is worried about is getting a ticket, if you let
        them know, hey, I’m not going to write you a citation, usually that will calm
        them down. And it didn’t seem to be calming him down that much.

        Officer Dial stated that at “some of the classes” he has attended he was trained

to observe an elevated pulse. Officer Dial explained that appellant’s pulse appeared to

be elevated and “appeared to be a little fast, faster than normal. A resting pulse is

anywhere between 60 and 70 beats per minute. His appeared to be way over 100. He

appeared to be—have a fast pulse.” Defense counsel asked Officer Dial to explain his

ability to ascertain a person’s pulse. Officer Dial stated, “if their pulse rate is high, you

can see the artery in their neck pulsing. . . . Every time the heart beats, it pulses . . .”

Officer Dial testified that appellant’s pulse rate was not the only reason he investigated

further.

        In addition, Officer Dial claimed that he observed that when he initially pulled

appellant over, appellant “reached” forward. Officer Dial “couldn’t tell if it was up or

down . . . . And [Officer Dial] was a little nervous about this too.” Officer Dial stated that

he thought that appellant was “either hiding a weapon or possibly contraband.” On

cross-examination, Officer Dial testified that he did not know whether appellant had

been reaching for a weapon and admitted that he did not document in his report that he

saw appellant reach for something in his vehicle.                  Officer Dial stated that he did

however put in his report “see video for further details.”6 The video does not show a


        6
          On cross-examination, Officer Dial testified that he could not recall when he generated a police
report regarding his encounter with appellant and that he wrote the report at his “earliest convenience.”

                                                        7
clear view of appellant’s movement in his vehicle. We are unable to determine from

viewing the video whether appellant did in fact reach forward.

        As appellant exited his vehicle, Officer Dial told appellant “I’m not gonna write

you a ticket or anything like that.” After appellant exited the vehicle, Officer Dial asked

appellant if he had any weapons, knives, or guns. Appellant replied that he did not.

Officer Dial performed a pat down of appellant, and appellant did not have any

weapons. Officer Dial stated that he “pat[ted appellant] down” because “he had on real

loose clothing and because [he] saw [appellant] reach when [he] first pulled [appellant]

over.” Officer Dial agreed with defense counsel that appellant was now being detained

and was not free to leave.

        Officer Dial testified on direct-examination, that appellant then admitted that he

had previously been to prison.7            When asked, “Okay.            When the person that you

stopped told you that he had actually been to prison before, what did that tell you,”

Officer Dial replied, “Well, it—common sense would tell you that something is wrong,

either they’re lying about their name or the dispatcher was wrong, one or the other.”

Officer Dial did not “run [appellant’s] name as George Osborne” at the scene.

        Officer Dial then again asked appellant if he had any weapons. Appellant said he

did not. Officer Dial asked appellant if he had any drugs, and appellant said no. At this

point Officer Dial asked appellant if he was putting a weapon in “the dash” when he was

Officer Dial agreed that he has been trained on how to properly prepare a police report, but he did not
agree that police reports should be written within a day or two of the event. Officer Dial agreed that his
report regarding his encounter with appellant was made “at a time when the events were fresh in [his]
memory.” Officer Dial testified that his encounter with appellant occurred “[a]lmost 13 months” prior to the
suppression hearing. Officer Dial agreed that he followed his training in generating police reports when
he wrote the report in this case and “assume[d]” that one could rely on the report.
        7
          As explained below, Officer Dial asked appellant about his criminal history after the purpose of
the stop ended; thus, Officer Dial could not have relied on this information in order to continue his
detention of appellant.


                                                         8
stopped. Appellant said no. Officer Dial asked if appellant was getting his paperwork.

Appellant responded that he was getting his paperwork and again stated that he did not

have any weapons hidden. Officer Dial then asked appellant for consent to search the

vehicle, and appellant refused. Officer Dial testified that he told appellant to sit on the

curb, which appellant did, and he then got Kallen out of his vehicle. Officer Dial then led

Kallen around the perimeter of appellant’s vehicle one time. Kallen did not alert the first

time around. When Officer Dial led Kallen for a second time around the vehicle, Kallen

alerted at the driver’s side door.

        Officer Dial explained that Kallen is trained to sit down when she has detected

the scent of the drugs she is certified to locate. Officer Dial stated that in this case,

Kallen sat down next to the driver’s side door of the vehicle when she alerted him of the

scent of the cocaine, and subsequently, cocaine was discovered there. Officer Dial

denied that he did anything to cue Kallen to sit down when she alerted in this case.

According to Officer Dial, he has worked with Kallen prior to his encounter with

appellant, and she has never failed her certification tests.

                                     III. PRESERVATION

       As a preliminary matter, we must address the State’s assertion that appellant has

not preserved his issue for our review. Specifically, the State argues that the trial court

did not explicitly rule on appellant’s motion to suppress.

       The trial court in this case certified that although this is a plea bargain case,

“matters were raised by written motion filed and ruled on before trial and not withdrawn

or waived, and [appellant] has the right of appeal.” The State argues that although the

trial court signed the above-mentioned certification, there is nothing in the record



                                                 9
indicating that the trial court intended to make a ruling on the motion to suppress before

appellant pleaded guilty.

       In order to preserve an issue for appeal, the appellant must obtain a ruling either

explicitly or implicitly. See TEX. R. APP. P. 33.1(a). Here, it is undisputed that the trial

court made no explicit ruling on appellant’s motion to suppress. Appellant refers this

Court to the trial court’s certification of his right to appeal and his plea hearing where he

asserts the trial court acknowledged its denial of his motion to suppress. At that hearing

the following occurred:

       The Court:           . . . . And then you do have the notice that because
                            you entered into a plea agreement, you do not have
                            the right to appeal, except for rulings made on pretrial
                            matters.

       [Trial Counsel]:     That is correct, Your Honor, and we do have a motion
                            filed, if I may address the Court very quickly.

       The Court:           Sure.

       [Trial Counsel]:     We did file a motion, notice of appeal, rather pursuant
                            to 25.02(A–28), permitting appeals on pretrial matters.
                            With all due respect, with the decision of the Court we
                            do feel that it’s a somewhat meritorious to appeal.

       The Court:           Sure.

       [Trial Counsel]:     That’s why it’s not [a] frivolous claim. We’re asking
                            the Court to consider giving [appellant]—we did file a
                            motion to set reasonable bail pending appeal.
                            According to the Code, 44.04(C), [appellant] may be
                            entitled to a bond if the Court chooses to give one
                            until any finality is given—on—or handed down from
                            the Court of Appeals on his case.

       The Court:           Okay.

The trial court then set appellant’s bail at $20,000.




                                                10
       When appellant entered his guilty plea, the trial court had already granted a

motion for Brady material, a motion to list witnesses and request criminal histories, and

a motion to disclose expert witnesses.        The trial court did not explicitly rule upon

appellant’s motion to dismiss and motion to suppress.          The State asserts that it is

possible that when the trial court signed its certification of appellant’s right to appeal, it

was referencing appellant’s motion to dismiss.

       However, appellant never requested and the trial court never held a hearing on

appellant’s motion to dismiss due to a speedy trial violation. Furthermore, the trial court

never indicated that it would consider or that it had considered appellant’s motion to

dismiss.   In contrast regarding the motion to suppress the following occurred:            (1)

appellant filed with the trial court a memorandum in support of his motion to suppress;

(2) appellant requested a hearing; (3) the trial court held a hearing on the motion to

suppress where two witnesses testified; (4) at the plea hearing, the trial court

recognized that appellant had the right to appeal rulings made on pretrial motions; (5)

appellant’s trial counsel stated that the motion filed with the trial court was meritorious;

(6) the trial court acknowledged trial counsel’s belief that the issue was meritorious; (7)

appellant requested bond pending the appeal of a meritorious motion; and (8) the trial

court granted appellant’s request for bond pending his appeal. Finally, at the end of the

suppression hearing, the trial court stated that closing argument was not required from

either side and stated that it would consider the motion to suppress and the cases cited

therein when determining whether to grant or deny the motion. The trial court also

granted appellant’s post-conviction request for bond pending the appeal of a motion that

was meritorious. It appears that by conducting a hearing on the motion to suppress,



                                                 11
suggesting that it would rule on the motion to suppress after considering the case law

cited by appellant and his brief and without argument, granting post-conviction bond,

and signing the certification of appellant’s right to appeal, the trial court recognized that

it had implicitly denied appellant’s motion to suppress. Although the State counters that

the trial court could have been referring to appellant’s motion to dismiss when it signed

its certification of appellant’s right to appeal, there is nothing in the record to

substantiate such a claim. Therefore, based on the record before us, we conclude that

the trial court implicitly denied appellant’s motion to suppress. Accordingly, we cannot

conclude that appellant did not preserve error in this case.

                                       IV. STANDING

       The State also asserts that appellant lacks standing to challenge the search of

the vehicle he was driving because appellant presented no evidence that he owned or

had an interest in the vehicle. Citing Flores v. State, 871 S.W.2d 714, 720 (Tex. Crim.

App. 1993), the State argues that “the defendant must offer evidence to show that he

had an expectation of privacy in that vehicle, in the form of some interest in, or at least

the right to use, the vehicle.” In Flores, the State presented evidence that the car that

had been searched was owned by the defendant’s mother, and the defendant did not

provide any evidence that he had an interest in the vehicle or that he had a right to use

the vehicle. See id. The court of appeals concluded that appellant had failed to show

that he had a legitimate expectation of privacy in the vehicle that was searched. See id.

       In this case, the evidence presented showed that appellant was the driver of the

vehicle, appellant was the sole occupant of the vehicle, and appellant bought the

vehicle one week prior to his encounter with Officer Dial.        Unlike the defendant in



                                                12
Flores, there is no evidence that someone else was the registered owner of the vehicle

appellant was driving. Therefore, we do not find Flores applicable to the fact scenario in

this case. Accordingly, we conclude that appellant has shown that he had an interest in

the vehicle; therefore, he had standing.

                                   V. INVESTIGATORY DETENTION

        By his first issue, appellant contends that Officer Dial violated his Fourth

Amendment rights by conducting an unlawful detention.8 Specifically, appellant argues

that he was detained after the purpose of the stop was completed. Appellant asserts

that the scope of the traffic stop ended when Officer Dial ran his information, it was

clear, and Officer Dial told appellant he would not be issuing a citation.

A. Standard of Review

        We review a trial court’s ruling on a motion to suppress for abuse of discretion.

Crain v. State, 315 S.W.3d 43, 48 (Tex. Crim. App. 2010). In reviewing a trial court’s

ruling on a motion to suppress evidence for an abuse of discretion, we use a bifurcated

standard. State v. Ross, 32 S.W.3d 853, 856 (Tex. Crim. App. 2000) (en banc) (citing

Guzman v. State, 955 S.W.2d 85, 88 (Tex. Crim. App. 1997) (en banc)); see also

Urbina v. State, No. 13-08-00562-CR, 2010 Tex. App. LEXIS 6728, **3–7 (Tex. App.—

Corpus Christi Aug. 19, 2010, pet. ref’d) (mem. op., not designated for publication). We

give almost total deference to the trial court’s findings of historical fact that are

supported by the record and to mixed questions of law and fact that turn on an

evaluation of credibility and demeanor. Amador v. State, 221 S.W.3d 666, 673 (Tex.

        8
          At the motion to suppress hearing, appellant’s trial counsel stated that appellant was not
challenging the validity of the initial stop. See Wiede v. State, 214 S.W.3d 17, 25 (Tex. Crim. App. 2007)
(“The subjective intent or motivations of law enforcement officials is not taken into account when
considering the totality of the circumstances.”) (citing Whren v. United States, 517 U.S. 806, 813 (1996)).


                                                        13
Crim. App. 2007) (citing Guzman, 995 S.W.2d at 89). We “review de novo ‘mixed

questions of law and fact’ that do not depend upon credibility and demeanor.”            Id.

(quoting Montanez v. State, 195 S.W.3d 101, 107 (Tex. Crim. App. 2006)); Guzman,
995 S.W.2d at 89.

       In our review, we must view the evidence in the light most favorable to the trial

court’s ruling. State v. Kelly, 204 S.W.3d 808, 818 (Tex. Crim. App. 2006). When the

trial court has not made a finding on a relevant fact, we imply the finding that supports

the trial court’s ruling, as long as it is supported by the record. Id.

B. Applicable Law

       An investigative detention is a seizure for purposes of Fourth Amendment

analysis. Johnson v. State, 912 S.W.2d 227, 235 (Tex. Crim. App. 1995). To justify the

detention, the state must provide evidence showing sufficient facts to prove that

reasonable suspicion existed that a particular person had engaged in criminal activity.

Garcia v. State, 43 S.W.3d 527, 530 (Tex. Crim. App. 2001).

       A temporary investigative detention is reasonable, and therefore constitutional, if

(1) the officer’s actions were justified at the detention’s inception, and (2) the detention

was reasonably related in scope to the circumstances that justified the initial

interference. Terry v. Ohio, 392 U.S. 1, 18–19 (1968). The officer must be able to point

to specific articulable facts which, taken together with rational inferences from those

facts, reasonably warrant the intrusion. Id.; Davis v. State, 947 S.W.2d 240, 242 (Tex.

Crim. App. 1997). An investigative stop must be temporary and must not last longer

than necessary to accomplish the purpose of the investigation. Davis, 947 S.W.2d at

243 (citing Florida v. Royer, 460 U.S. 491, 500 (1983)).



                                                  14
      An officer’s decision to stop a motorist is reasonable if the officer has probable

cause to believe that a traffic violation has occurred. Walter v. State, 28 S.W.3d 538,

542 (Tex. Crim. App. 2000). Regarding the scope of a temporary traffic stop, the court

of criminal appeals explained the following:

             On a routine traffic stop, police officers may request certain
      information from a driver, such as a driver's license and car registration,
      and may conduct a computer check on that information. It is only after this
      computer check is completed, and the officer knows that this driver has a
      currently valid license, no outstanding warrants, and the car is not stolen,
      that the traffic-stop investigation is fully resolved. It is at this point that the
      detention must end and the driver must be permitted to leave.

              [Moreover] neither the Fourth Amendment nor the Supreme Court
      dictate that an officer making a Terry traffic stop must investigate the
      situation in a particular order. A traffic stop may involve both an
      investigation into the specific suspected criminal activity and a routine
      check of the driver’s license and car registration. Only if a license check
      “unduly prolongs” the detention is the officer’s action unreasonable under
      the circumstances.

Kothe v. State, 152 S.W.3d 54, 65 (Tex. Crim. App. 2004).

      An officer’s mere questioning of the detained individual concerning matters

unrelated to the initial traffic stop does not violate the Fourth Amendment because such

questioning does not extend the duration of the detention if the officer is waiting for the

result of a computer warrant check. Haas v. State, 172 S.W.3d 42, 50 (Tex. App.—

Waco 2005, pet. ref’d) (citing United States v. Sharpe, 470 U.S. 675, 687 (1985)). Once

the investigation of the conduct that was the subject of the traffic stop is concluded, an

officer may continue his detention of the individual only if the officer, on the basis of

observations and information, develops reasonable suspicion that the individual has

engaged, was engaging, or was soon to engage in criminal conduct. Le Blanc v. State,




                                                 15
138 S.W.3d 603, 605 (Tex. App.—Houston [14th Dist.] 2004, no pet.) (citing Woods v.

State, 956 S.W.2d 33, 35, 38 (Tex. Crim. App. 1997)).

          An appellate court reviews the reasonableness of a detention using an objective

standard by determining whether the facts available to the officer at the moment of

detention would warrant a person of reasonable caution to believe that the detention

was appropriate. Terry, 392 U.S. at 21–22; Davis, 947 S.W.2d at 243. “The propriety

of the stop’s duration is judged by assessing whether the police diligently pursued a

means of investigation that was likely to dispel or confirm their suspicions quickly.”

Davis, 947 S.W.2d at 245 (quoting United States v. Sharpe, 470 U.S. 675, 686 (1985)).

A prolonged interrogation exceeding the scope of the initial stop may cease to be an

investigative stop. See Haas, 172 S.W.3d at 50. There is, however, no rigid time

limitation. Herrera v. State, 80 S.W.3d 283, 288 (Tex. App.—Texarkana 2002, pet.

ref’d).

C. Analysis

          At the suppression hearing, Officer Dial admitted that he targeted appellant’s

vehicle after receiving a call from narcotics agents stating that appellant’s vehicle

“might” be involved in “some kind of narcotics transactions.” At this point, Officer Dial

did not have any reasonable suspicion or probable cause to stop appellant, so he

waited until he observed a traffic violation.     Officer Dial testified that he observed

appellant make an illegal lane change. Officer Dial turned on his overhead lights, and

appellant stopped at a parking lot.

          Once appellant stopped, Officer Dial approached the vehicle and asked where

appellant was going and asked for his license and proof of insurance. Officer Dial



                                                16
asked appellant when he acquired the vehicle because the vehicle had a temporary

buyer’s license plate. Appellant stated that he did not receive any paperwork from the

seller. Officer Dial did not state that he acquired reasonable suspicion to further the

appellant’s detention at this point.      The State argues that Officer Dial obtained

reasonable suspicion concerning the legitimacy of the vehicle’s sale when appellant

stated that he had recently purchased the vehicle but had no documentation from the

seller regarding the purchase. We disagree that the lack of paperwork regarding the

purchase of a vehicle creates a reasonable suspicion that a crime has been committed.

Based on the totality of the circumstances, we conclude that Officer Dial did not have a

reasonable suspicion at this point that appellant had engaged in criminal activity, that

appellant was engaging in criminal activity, or that appellant would be engaged in

criminal activity.

       As stated above, however, an officer does not violate the Fourth Amendment’s

prohibition against unreasonable seizures if during the scope of an investigative

detention he conducts a computer check regarding the detainee’s driver’s license and

whether the car is stolen and insured. Kothe, 152 S.W.3d at 65. “It is only after this

computer check is completed, and the officer knows that this driver has a currently valid

license, no outstanding warrants, and the car is not stolen, that the traffic-stop

investigation is fully resolved.” Id.

       Here, Officer Dial told appellant that he would not be issuing a ticket for the traffic

violation; Officer Dial then returned to his unit to run a check on appellant. However,

once Officer Dial completed his check and discovered that appellant was “clear,” Officer

Dial did not end the investigation of the initial stop. See Kothe, 152 S.W.3d at 65.



                                                 17
Instead, Officer Dial, after speaking to a narcotics agent on the phone, returned to

appellant’s vehicle and continued detaining him to investigate whether the vehicle

identification number of appellant’s vehicle matched the vehicle identification number on

the insurance. During this investigation, Officer Dial asked appellant to exit his vehicle.

Officer Dial testified at the suppression hearing that he did so because he observed that

appellant had “reached” for something when he initially stopped. After appellant exited

his vehicle, he told Officer Dial that he did have a criminal history.9

       Officer Dial initially stopped appellant for a traffic violation, therefore, once the

purpose of that stop ended, Officer Dial needed to point to specific articulable facts,

which taken together with rational inferences from those facts, reasonably warranted the

appellant’s further detention. Terry, 392 U.S. at 18–19; Davis, 947 S.W.2d at 242. We

conclude that once Officer Dial told appellant he would not be issuing a ticket and

completed his check on appellant, the purpose of the stop ended. See Kothe, 152
S.W.3d at 65. Therefore, Officer Dial was required to support his further detention of

appellant on the basis that he had a reasonable suspicion that appellant was engaging

in criminal activity.

       Officer Dial stated that he reasonably believed that appellant was engaging in

criminal activity because appellant was nervous beyond the nervousness exhibited by

others in the same situation and appellant “reached” forward when Officer Dial initially

stopped appellant. Although Officer Dial testified that he observed appellant “reach”

forward, none of Officer Dial’s actions support his bald assertion that he was “a little

       9
          The State argues that at this point, Officer Dial had reasonable suspicion to detain appellant
because the criminal history check came back “clear.” Because we conclude, as explained below, that
the scope of the stop ended before appellant made this statement, it could not have formed the basis of
the detention in this case.


                                                      18
nervous about” it or that he believed that appellant was hiding a weapon or contraband.

In fact, Officer Dial did not ask appellant to exit his vehicle when he saw appellant

“reach” forward, and Officer Dial proceeded with the stop as if he had not observed

appellant’s alleged movement.10 Furthermore, although Officer Dial testified that he

thought appellant “was either hiding a weapon or possibly contraband,” Officer Dial did

not articulate any specific facts that would lead a person to reasonably conclude that the

act of “reach[ing]” forward indicates that a person has a weapon or contraband. Next,

although Officer Dial claimed that appellant was more nervous than other motorists in

the same situation, the court of criminal appeals has concluded that nervousness alone

does not rise to a level of reasonable suspicion that a crime has been, is being, or will

be committed. See Hamal v. State, 390 S.W.3d 302, 308 (Tex. Crim. App. 2012).

Therefore, we conclude that the facts articulated by Officer Dial in this case would not

warrant a person of reasonable caution to believe that the further detention of appellant

was reasonable. See Terry, 392 U.S. at 21–22; Davis, 947 S.W.2d at 243.

        Thus, the trial court abused its discretion when it denied appellant’s motion to

suppress the evidence. Accordingly, we sustain appellant’s first issue.




        10
            Officer Dial did not ask appellant about his movement until after Officer Dial had improperly
detained appellant. At that time, appellant explained to Officer Dial that he was reaching toward the visor
to acquire his paperwork. Officer Dial appears to have accepted appellant’s explanation because Officer
Dial did not immediately search appellant’s vehicle for a weapon or contraband. See Michigan v. Long,
463 U.S. 1032, 1049 (1983) (explaining that because “roadside encounters between police and suspects
are especially hazardous,” officers may also perform a protective search of “the passenger compartment
of an automobile, limited to those areas in which a weapon may be placed or hidden” and that such a
search is permissible “if the police officer possesses a reasonable belief based on ‘specific and articulable
facts which, taken together with the rational inferences from those facts, reasonably warrant’ the officer in
believing that the suspect is dangerous and the suspect may gain immediate control of weapons”).
Instead, Officer Dial requested appellant’s consent to search the vehicle. Therefore, we cannot conclude
that the trial court could have found that appellant’s movement was suspicious because such a finding is
not supported by the record.


                                                         19
                                     VII. CONCLUSION

       We reverse the trial court’s denial of appellant’s motion to suppress and remand

for further proceedings consistent with this opinion.

                                                        __________________
                                                        ROGELIO VALDEZ
                                                        Chief Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
3rd day of July, 2013.




                                                20